tom reed petitioner v commissioner of internal revenue respondent docket no 27604-11l filed date p failed to file federal_income_tax returns timely for years through p subsequently submitted delinquent returns but failed to fully satisfy the outstanding tax liabil- ities p submitted two separate offers-in-compromise oics to settle the outstanding tax_liabilities r rejected the first oic r returned the second oic r issued a final notice_of_intent_to_levy p requested a collection_due_process_hearing collec- tion hearing p raised issues during the collection hearing regarding r’s handling of the two oics and requested that the returned oic be reopened r concluded that he did not have the authority to reopen the returned oic and sustained the final notice_of_intent_to_levy p contends that r abused his discretion in sustaining the final notice_of_intent_to_levy p argues that r abused his discretion by concluding that he lacked the authority to reopen an oic based on doubt as to collectibility that r returned to p years before the collection hearing commenced r argues this court lacks jurisdiction to determine whether he abused his discretion because p pro- posed no new oic during the collection hearing r further argues that this court lacks jurisdiction because p has no judicial review rights relating to r’s rejecting or returning an oic held this court has jurisdiction to determine whether r abused his discretion in sustaining the final notice_of_intent_to_levy held further r cannot be required to reopen an oic based on doubt as to collectibility that r returned to p years before the collection hearing commenced held further r did not abuse his discretion in sustaining the final notice_of_intent_to_levy verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb reed jamie reed v commissioner george w connelly jr heather m pesikoff and renesha n fountain for petitioner david baudilio mora and gordon p sanz for respondent opinion kroupa judge this collection review matter is before the court because petitioner challenges a determination notice see sec_6330 respondent issued the determination notice sustaining a final notice_of_intent_to_levy proposed levy action the primary issue we are asked to decide is whether respondent abused his discretion in sustaining the proposed levy action we hold he did not determining whether respondent abused his discretion requires us to first consider three questions two of these questions involve well-trodden areas of law the remaining question involves an issue of first impression that question is can respondent be required to reopen an offer-in-com- promise oic based on doubt as to collectibility that he had returned to petitioner as unprocessable years before a collec- tion due process hearing collection hearing commenced we hold that respondent cannot be required to reopen an oic based on doubt as to collectibility that he had returned to petitioner as unprocessable years before the collection hearing commenced background some of the facts have been stipulated and are so found the stipulation of facts and its accompanying exhibits are all section references are to the internal_revenue_code in effect at all relevant times this question concerns the interaction of sec_7122 and sec_6330 and the consequences that flow from the commissioner’s rejecting an oic versus his returning an oic the court previously addressed a different question on similar facts see lloyd v commissioner tcmemo_2008_15 the court at first had difficulty deciphering the taxpayer’s exact argument in lloyd the court ultimately concluded however that the taxpayer in lloyd was arguing that an appeals officer abused his discretion in failing to use the taxpayer’s reasonable collection potential as calculated in con- nection with an earlier returned oic petitioner here on the other hand argues respondent abused his discretion by concluding in the determina- tion notice that he lacked the authority to reopen an oic based on doubt as to collectibility that he had returned to petitioner as unprocessable years before the collection hearing commenced verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb reed jamie united_states tax_court reports incorporated by this reference petitioner resided in texas at the time he filed the petition petitioner failed to file federal_income_tax returns timely for years through years at issue petitioner eventually filed returns for the years at issue delinquent returns but did not fully satisfy his liabilities for the taxes penalties and interest arising from the delinquent returns outstanding tax_liabilities petitioner subsequently sub- mitted two separate oics to settle his outstanding tax liabil- ities a the offer petitioner first submitted an oic in offer to respondent’s houston offer_in_compromise unit offer unit respondent determined the outstanding tax_liabilities at the time petitioner submitted the offer to be more than dollar_figure petitioner proposed in the offer to settle his outstanding tax_liabilities for dollar_figure which was less than of the outstanding tax_liabilities based on doubt as to collectibility the offer unit concluded respondent could reasonably collect more from petitioner than petitioner had proposed to pay in the offer accordingly the offer unit proposed that the offer be rejected petitioner appealed the proposed rejection to the internal_revenue_service appeals_office in houston texas houston appeals houston appeals determined that petitioner had received dollar_figure from a real_estate sale in houston appeals further determined that petitioner used a small por- tion of the real_estate proceeds to pay business_expenses and lost the remaining proceeds through high-risk day trading in the stock market houston appeals therefore found that peti- tioner had dissipated the real_estate proceeds with inten- tional disregard for his outstanding tax_liabilities houston appeals included the dissipated real_estate proceeds in the calculation of an acceptable offer amount and sustained the offer unit’s decision to reject the offer petitioner and respondent have stipulated that the years giving rise to the underlying federal_income_tax liabilities span through we note however that each of the oics petitioner submitted included as well the underlying federal_income_tax liabilities are not presently at issue accordingly we merely note this discrepancy the contents of the delinquent returns are not presently at issue verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb reed jamie reed v commissioner b the offer petitioner next submitted an oic to the offer unit in offer the offer proposed settling the outstanding tax_liabilities which exceeded almost one-half million dol- lars for dollar_figure based on doubt as to collectibility the offer unit determined that petitioner had failed to demonstrate he was in compliance with his federal_income_tax obligations at the time he submitted the offer the offer unit returned the offer to petitioner as unprocessable peti- tioner then exchanged several letters with the offer unit petitioner attempted through the letter exchange to have the offer unit reconsider its returning the offer to this end petitioner argued that he was in fact in compliance with his federal_income_tax obligations at the time he submitted the offer petitioner also argued in the letter exchange that he should be given the opportunity to become compliant if in fact he was not at the time he submitted the offer petitioner continued to make payments during the pendency of the letter exchange consistent with the offer the letter exchange ultimately failed however to convince the offer unit to alter its decision to return the offer to peti- tioner c the collection_due_process_hearing respondent subsequently issued a final notice_of_intent_to_levy levy notice for the years at issue petitioner timely requested a collection hearing settlement officer liana a white so white at houston appeals was assigned to con- duct the collection hearing the relevant issues petitioner raised at the collection hearing involved the manner by which respondent had handled the offer and the offer so white issued the determination notice in late sustaining the proposed levy action petitioner timely filed the petition the distinction between a rejected oic and a returned oic is impor- tant as we later explain briefly a taxpayer has the right to administra- tively appeal the commissioner’s rejecting an oic but has no right to ap- peal the commissioner’s returning an oic verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb reed jamie united_states tax_court reports discussion we must now decide whether respondent abused his discretion in sustaining the proposed levy action we focus on the manner by which respondent addressed the issues peti- tioner raised during the collection hearing petitioner advances two theories to argue respondent abused his discretion petitioner first attacks so white’s conclusion that she lacked the authority to reopen the offer during the collection hearing see sec_6330 petitioner contends that so white’s conclusion lacks a sound basis in fact or law petitioner next attacks respondent’s rejecting the offer and returning the offer peti- tioner makes several related arguments under this theory the thrust of these arguments is that respondent improperly rejected the offer and improperly returned the offer petitioner argues that respondent abused his discretion in sustaining the proposed levy action in light of these improprieties we first address the scope of our jurisdiction because respondent argues we lack jurisdiction we next address the standard of our review we then address each of petitioner’s theories and its related arguments in turn a scope of jurisdiction we now review the scope of our jurisdiction the tax_court is a court of limited jurisdiction sec_7442 85_tc_527 we may exercise jurisdiction only to the extent expressly authorized by congress 127_tc_109 questions of juris- diction are fundamental and must be addressed whenever it appears this court may lack jurisdiction 35_tc_177 we have jurisdiction to determine whether we have jurisdiction stewart v commissioner t c pincite respondent argues this court lacks jurisdiction because petitioner proposed no new oic during the collection hearing and the court therefore has nothing to consider respondent also argues this court lacks jurisdiction because petitioner has no right of judicial review of respondent’s rejecting the offer or returning the offer we are perplexed by the arguments that respondent raises as they appear to miss verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb reed jamie reed v commissioner the thrust of the theories petitioner advances moreover it is fundamental that we have jurisdiction in collection matters if the commissioner issues a determination notice and a tax- payer timely files a petition see 114_tc_604 114_tc_176 both conditions apply here accordingly we have jurisdiction to review the determination so white made to sustain the proposed levy action sec_6330 114_tc_492 b standard of review we now focus on the standard we apply in determining whether respondent abused his discretion petitioner does not argue the validity of his outstanding tax_liabilities accordingly we review the determination sustaining the pro- posed levy action for abuse_of_discretion sego v commis- sioner t c pincite goza v commissioner t c pincite we must therefore decide whether respondent acted in a manner that was arbitrary capricious or without a sound basis in fact or law 125_tc_301 aff ’d 469_f3d_27 1st cir c authority to reopen the offer we now address petitioner’s contention that so white had the authority to reopen the offer during the collection hearing so white proposed during the collection hearing a collection alternative based on petitioner’s then-current financial data petitioner rejected the collection alternative so white proposed petitioner argued that so white had to instead reopen the offer and apply the payments peti- tioner made during the pendency of his letter exchange with the offer unit toward the offer so white concluded that she lacked authority to reopen the offer petitioner con- tends so white’s conclusion has no sound basis in fact or law and therefore respondent abused his discretion peti- tioner urges us to so find because reopening the offer would permit respondent to treat petitioner as having met his payment obligations under the offer and doing so would seemingly extinguish his outstanding tax_liabilities as he paid the amount he offered to pay in the offer verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb reed jamie united_states tax_court reports this issue of first impression concerns the interaction of sec_7122 and sec_6330 and the consequences that flow from the commissioner’s rejecting an oic versus his returning an oic we begin by reviewing the authority congress granted to the commissioner to compromise unpaid tax_liabilities see sec_7122 we then turn to whether the commissioner can exercise this compromise authority in the context of a collection hearing see sec_6330 sec_7122 we first look to the commissioner’s authority to com- promise an unpaid tax_liability the commissioner is required to collect all federal_income_tax liabilities sec_6301 the commissioner has discretion however to com- promise an unpaid tax_liability sec_7122 the pertinent regulations set forth doubt as to collectibility as one of three grounds for compromising an unpaid tax_liability sec_301_7122-1 proced admin regs doubt as to collect- ibility exists where a taxpayer’s assets and income are less than the taxpayer’s unpaid tax_liability id sec_6330 we now turn to the commissioner’s exercise of this com- promise authority in the context of a collection hearing a taxpayer has a right to a collection hearing with an appeals officer before the commissioner can levy on the taxpayer’s property sec_6330 the appeals officer may consider an oic proposed during a collection hearing sec_6330 a taxpayer must propose an oic for it to be considered during the collection hearing see sullivan v commissioner tcmemo_2009_4 godwin v commissioner tcmemo_2003_289 aff ’d 132_fedappx_785 11th cir interaction of sec_7122 and sec_6330 we now address whether the commissioner can be required to reopen an oic based on doubt as to collectibility that he returned to a taxpayer years before a collection hearing commenced petitioner urges us to adopt the theory that respondent can be required to do so see sec_6330 we decline to adopt petitioner’s theory for two reasons verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb reed jamie reed v commissioner first adopting the theory petitioner advances would impermissibly expand the commissioner’s authority to com- promise an unpaid tax_liability the commissioner must evaluate an oic proposed during a collection hearing according to his authority to compromise an unpaid tax_liability see sec_6330 sec_7122 136_tc_475 aff ’d 502_fedappx_1 d c cir here petitioner requested in that respondent consider the offer based on doubt as to collectibility taxpayers must submit current financial data when pro- posing an oic based on doubt as to collectibility see sul- livan v commissioner tcmemo_2009_4 godwin v commissioner tcmemo_2003_289 the theory petitioner advances would impermissibly expand the commissioner’s authority by allowing the commissioner to evaluate an oic based on doubt as to collectibility using a taxpayer’s past financial circumstances see sec_7122 see eg internal_revenue_manual irm pt date finan- cial data should be no more than six months old irm pt date same presently for example petitioner’s theory would have allowed petitioner to effectively propose an oic based on doubt as to collectibility in using his financial data from respondent in turn would be forced to evaluate the oic based on doubt as to collectibility using financial data that only by mere chance reflects petitioner’s then-current financial circumstances and second adopting the theory petitioner advances would substantially interfere with the statutory scheme congress created taxpayers may currently seek administrative review of the commissioner’s rejecting an oic sec_7122 tax- payers currently have no right however to seek review of the commissioner’s returning an oic sec_301 f ii proced admin regs the theory petitioner advances would in effect create additional layers of adminis- trative and judicial review of the commissioner’s returning an oic before a collection hearing commences see sec_6330 petitioner’s theory would not create analogous layers of review however for the commissioner’s returning an oic after a collection hearing concludes see id whether a tax- payer may access these new layers of review would therefore depend on when the commissioner returns an oic peti- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb reed jamie united_states tax_court reports tioner offers no and we can find no reasonable explanation for such disparate treatment based only on when the commissioner returns an oic d rejecting the offer we now turn to respondent’s rejecting the offer peti- tioner submitted the offer based on doubt as to collect- ibility an oic based on doubt as to collectibility is accept- able if it reflects the taxpayer’s reasonable collection poten- tial rcp murphy v commissioner t c pincite revproc_2003_71 sec_4 2003_2_cb_517 an oic will generally be rejected if the rcp meets or exceeds the amount offered in the oic irm pt date the value of dissipated assets may be included in a tax- payer’s rcp see tucker v commissioner tcmemo_2011_67 aff ’d 676_f3d_1129 d c cir irm pt dollar_figure date so white reviewed the account transcripts and other information in respondent’s files relating to respondent’s rejecting the offer so white determined that houston appeals had rejected the offer based on its finding that petitioner received and dissipated approximately dollar_figure from the real_estate sale in so white determined that houston appeals had properly included the dissipated real_estate proceeds in the calculation of an acceptable offer amount so white further determined that respondent’s rejecting the offer was proper based on a reasoned anal- ysis of the facts before her accordingly respondent did not abuse his discretion in sustaining the proposed levy action in light of his rejecting the offer e returning the offer we now turn to respondent’s returning the offer the commissioner has an established policy of requiring tax- payers to be in compliance with current filing and estimated_tax payment requirements to be eligible for collection alter- moreover it appears that petitioner may have been precluded from even raising this issue at the collection hearing in because it was raised and considered at the administrative hearing on petitioner’s appeal of the rejection of the offer see sec_6330 129_tc_58 respondent does not raise this argument however and we therefore need not decide this issue verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb reed jamie reed v commissioner natives see otto’s e-z clean enters inc v commissioner tcmemo_2008_54 accordingly the commissioner does not abuse his discretion by returning an oic based on a tax- payer’s obligations scharringhausen v commissioner tcmemo_2008_26 citing 461_f3d_610 5th cir to meet current failure tax so white reviewed the files and transcripts pertaining to and so white testified and the record confirms that petitioner was required to pay an addition_to_tax for failure to pay estimated_tax for so white found this addition_to_tax arose from petitioner’s failure to meet his cur- rent estimated_tax obligations at the time he submitted the offer for consideration so white determined that respondent’s returning the offer was proper based on a reasoned analysis of the facts before her accordingly respondent did not abuse his discretion in sustaining the pro- posed levy action in light of his returning the offer f conclusion petitioner did not raise any other meritorious challenges to so white’s determination to sustain the proposed collection action nor did petitioner otherwise introduce any credible_evidence or persuasive arguments that would convince us that so white acted in a manner that was arbitrary capri- cious or without a sound basis in fact or law the record reflects that so white verified that respondent satisfied all applicable legal and administrative require- ments considered all relevant issues petitioner raised and balanced the intrusiveness of the proposed collection actions against the need for effective tax collection see sec_6330 we therefore conclude so white did not abuse her discretion by sustaining the proposed collection action we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb reed jamie
